Citation Nr: 0702063	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-11 468	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to death benefits as a 
surviving spouse.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served from December 1941 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
new and material evidence had not been submitted to reopen 
the appellant's claim for death benefits as the surviving 
spouse of the late veteran. 


FINDINGS OF FACT

1.  A claim for entitlement to death pension benefits as the 
veteran's surviving spouse was denied by the RO in May 1994, 
and was not appealed; that was the last final denial as to 
that issue on any basis before the present attempt to reopen 
the claim.

2.  The evidence received since the May 1994 decision is new, 
but it does not raise a reasonable possibility of 
substantiating the underlying claim, and therefore is not 
material evidence.  


CONCLUSIONS OF LAW

1.  The RO's unappealed May 1994 decision, denying 
entitlement to death pension benefits as the veteran's 
surviving spouse is final based upon the evidence of record 
at that time.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to death pension benefits as the 
veteran's surviving spouse.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 
(Vet. App. Dec. 21, 2006). 

In letters dated in August 2003 and April 2004, the RO 
informed the appellant of its duty to assist her in 
substantiating her claim under the VCAA, and the effect of 
this duty upon her claim.  The Board finds that the content 
of these letters complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided opportunities to 
submit additional evidence.  More recently, in the January 
2005 SOC she was provided with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  In 
addition, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  The Board also finds 
that the letters meet the specificity required under Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as the appellant was 
advised of the exact reason for the previous denial and the 
evidence needed to reopen the claim.  Accordingly, the Board 
finds that VA met its duty to notify the appellant of her 
rights and responsibilities under the VCAA.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claim has 
been appealed and is being denied herein, such other issues 
are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

II.  Pertinent Laws and Regulations 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108.  The RO originally denied the appellant's 
claim for death benefits as the veteran's surviving spouse in 
May 1994, and no appealwas filed.  The RO's May 1994 decision 
is final based upon the evidence then of record.  See 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2006); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The appellant's request to reopen her claim was filed 
in August 2003, so the amended regulatory provisions 
governing new and material evidence are applicable.  
Consequently, the appeal will be decided under the current 
version of section 3.156(a), as is outlined in the decision 
below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant.  Id.  
Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, which means, in this 
case, since the May 1994 RO decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

VA death pension benefits may be paid to a surviving spouse 
who was married to the veteran: (1) one year or more prior to 
the veteran's death; or (2) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage; or (3) in the case of World War II veterans, prior 
to January 1, 1957 (or May 8, 1985, in the case of Vietnam 
era veterans).  38 U.S.C.A. § 1541(Wes; 38 C.F.R. § 3.54(a).

In addition, VA DIC benefits may be paid to a surviving 
spouse who was married to the veteran: (1) within 15 years of 
the end of the period of service in which the injury or 
disease causing the veteran's death was incurred or 
aggravated; or (2) one year or more; or (3) for any period of 
time if a child was born of the marriage, or was born to them 
before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 
3.54(c).

A "spouse" is a person of the opposite sex whose marriage 
to the veteran is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).

A "surviving spouse" is a person of the opposite sex who 
meets the definition of a "spouse" and who was the 
veteran's spouse at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse in the case 
of temporary separations), and who has not remarried or (in 
cases not involving remarriage) has not since the death of 
the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of that 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 
3.50(b).

The regulations also define certain circumstances where the 
requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran is met when 
there has been a separation.  Those requirements are not 
necessarily relevant here.  38 C.F.R. § 3.53(a).  Temporary 
separations which ordinarily occur, including those caused 
for the time being through fault of either party, will not 
break the continuity of the cohabitation.  Id.

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  Id.

A two-part test has been identified to determine whether a 
spouse can be deemed to have continuously cohabited with a 
veteran even if a separation has occurred.  Gregory v. Brown, 
5 Vet. App. 108 (1993).  First, the spouse must be free of 
fault in the initial separation.  Gregory, supra, at 112.  
Second, the separation must have been procured by the veteran 
or due to his misconduct, with the fault determination based 
on an analysis of the conduct at the time of separation.  Id.

III.  Factual Background & Analysis

The RO denied the appellant's claim for death benefits in May 
1994 on the basis that she was not recognized as the 
veteran's widow for VA purposes because the requirement of 
continuous cohabitation had not been met.  

The undisputed facts on file at the time of that decision 
were that the veteran and appellant were married in November 
1959.  The marriage certificate was of record, as was the 
fact that the veteran, already in receipt of VA compensation 
benefits, had requested and received additional benefits on 
the basis of this marriage.  Four children were subsequently 
born of that relationship.  

In October 1969, the veteran submitted a VA Form 21-686(c) 
(Declaration of Marital Status) indicating that he and the 
appellant had separated in March 1969 and that all four of 
their children were under his care.  The veteran also 
indicated that another person, M.O., was his common-law wife, 
and listed her as his present spouse.  The veteran submitted 
another VA Form 21-686(c) in December 1970, indicating that 
the appellant was living with another man.  

The veteran and M.O. were married in August 1981, and a 
marriage certificate is of record.  In 1984, the veteran 
submitted a statement alleging that the appellant had left 
him and their four small children.  He noted that the 
appellant had been missing since that time, and requested 
additional VA compensation benefits on the basis of his 
second spouse and the children born of that union.  

In a similar statement dated in July 1987, the veteran again 
alleged that the appellant had abandoned him and their four 
children since 1967, and that to the best of his knowledge he 
did not where she was.  He again requested additional 
benefits on the basis of his second spouse.  In 1988, the 
veteran again attempted to obtain additional VA compensation 
based upon his second spouse.  In support he provided joint 
affidavits from his and the appellant's four children, 
indicating that the appellant had been absent for more than 
seven years without the veteran knowing her whereabouts.  The 
veteran also indicated in a separate statement that the 
appellant had left home 21 years before and that she was 
living with an American sailor in the United States and had a 
child with him.  These applications were denied on the basis 
that the veteran's first marriage of 1959 had not been 
terminated by divorce, annulment, or death.  

In September 1988, the appellant submitted a statement 
indicating that she was the veteran's estranged wife and that 
they had met again after 20 years.  She indicated that she 
agreed to "waive all VA rights and benefits" to the 
veteran's second wife.  

The veteran died in June 1992.  His death certificate did not 
list the appellant as the surviving spouse.  

In August 1992, the appellant made application for VA 
benefits as the veteran's surviving spouse.  In the 
development of her claim, a field investigation was conducted 
in April 1993 during which the appellant was deposed.  In her 
deposition, she stated that she and the veteran were married 
in 1959 while he was confined to a hospital.  They had lived 
together and had four children.  She described the 
circumstances that led to their separation, stating that 
during the initial phase of their cohabitation the veteran 
was confined to a hospital.  During that time she found 
employment in another city and would occasionally leave for 
several months at a time to work.  She stated that on one 
occasion she returned home and found the veteran already 
living with another woman, who was pregnant.  The appellant 
then decided to leave the veteran and their four children.  

She said that, thereafter, she had met and lived with an 
American and later followed him to the United States, as they 
had planned to marry.  She returned to the Philippines when 
he could not obtain a divorce from his wife.  One child was 
born of this relationship.  The appellant indicated that she 
did not attempt reconciliation with the veteran, since he was 
already living with the other woman.  She also stated that 
the veteran told her he wanted to annul their marriage, but 
that it did not happen.  She stated that she was not living 
with him at the time of his death in 1992.  

In May 1994, the RO denied the appellant's claim for death 
benefits, on the basis that she was not recognized as the 
veteran's widow for VA purposes since the requirement of 
continuous cohabitation had not been met.  

Evidence received since the May 1994 RO decision includes 
various written statements submitted by the appellant in 
advancing her claim.  She argues that the marital separation 
was due to the veteran's misconduct and not hers, as he had 
an affair with another woman, and that the separation was by 
mutual consent.  The remaining evidence includes a previously 
unconsidered affidavit from the appellant's neighbors, 
alleging that from 1968 to the present they had no knowledge 
of any common-law relationship nor "live-in set up" that 
the appellant had made.  

The evidence lacking at the time of the May 1994 rating 
decision was evidence that there had been a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the appellant.  However, at that time 
the appellant provided a sworn deposition in which she 
admitted that she had left the veteran and their children.  
This is also corroborated by other evidence on file which 
shows that she failed to maintain contact with the veteran or 
their children for many years, that she left the Philippines 
and lived with another man in the United States, and that she 
had a child who was not fathered by the veteran, all conduct 
indicating some intent to abandon the marital relationship.  
Therefore, any "new" evidence would have to show that the 
appellant was free of fault and did not intend to desert the 
veteran, based upon her conduct at the time of the 
separation.  

The Board finds that the appellant has proffered little in 
the way of "new" evidence, inasmuch as none of the 
additional documents shows the separation was due to the 
misconduct of, or procured by the veteran, without the fault 
of the appellant.  Her argument that the separation was the 
veteran's fault (or, in the alternative, was by mutual 
consent) is essentially cumulative and does not constitute 
material evidence sufficient to reopen a claim.  The Board 
also finds that the affidavit filed by the appellant's 
neighbors is entitled to little probative weight in this 
case.  This statement is subject to faulty memory, having 
been provided more than three decades after the events in 
question, and none of the affiants was privy to the 
appellant's relationship with the veteran.

Since the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen her finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim for entitlement to death benefits 
as a surviving spouse is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


